SUMMARY ORDER
Plaintiff Anthony Werekoh (“Werekoh”) appeals from the district court’s September 15, 2005 judgment, and September 28, 2005 amended judgment, dismissing all claims against Defendants Clinton Towers and B/S/R Management (together, “Defendants”) on the basis of a motion for summary judgment filed by the Defendants. We assume the parties’ familiarity with the underlying facts and procedural history.
In March 2008, Werekoh brought suit against the Defendants in the District Court for the Southern District of New York (Crotty, J.). In his pro se complaint, Werekoh alleged violations of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., and the New York State Human Rights Law, N.Y. Exec. Law § 290 et seq. The district court, adopting the thorough August 2005 Report and Recommendation of Magistrate Judge Henry Pitman, granted Defendants’ motion for summary judgment in its entirety.1
Substantially for the reasons adopted by the district court, we conclude that summary judgment for the Defendants was appropriate.
We have considered all of Werekoh’s claims and find them without merit. The judgment of the district court is AFFIRMED.

. Subsequently, in December 2005, the district court denied Werekoh's motion to reconsider its judgment. Werekoh does not expressly challenge this denial in his appellate brief to us. Reading his submission broadly to include such a challenge, however, see Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir.2006) (per curiam), we conclude that the district court did properly deny Werekoh's motion to reconsider.